DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weigl et al. (DE19922870, cited in IDS, with reference to translation) in view of Schechner et al. (U.S. PGPub 2013/0180110, previously cited but no relied upon), Hocker (U.S. PGPub 2017/0266876), and Fisker et al. (U.S. PGPub 2015/0086939).
Claim 1: Weigl discloses a process for producing a molded product (e.g. a dental restoration - paragraph 1), comprising the following steps: a) providing a blank (framework - paragraph 36); b) machine-processing the blank using a subtractive method to obtain a framework structure (grinding the framework - Id.); c) machine-applying (via nozzle 20 of coating unit 5) a coating to the framework structure obtained in step b) (paragraph 37) to obtain a raw molded product; d) curing (e.g. sintering - paragraph 42) the coating; e) machine-processing the coating using the subtractive method (grinding - Id.) to obtain a desired molded product (removing excess of the layer by NC machine - paragraphs 25 and 37).
Weigl mentions the use of sintering but not necessarily wherein the curing is affected by polymerization, drying, cooling, pressure and/or irradiation. However, Schechner et al. teaches a similar method wherein a coating is cured by sintering associated with drying, including at “low temperature” (paragraphs 15, 64). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cured the sintered coating of Weigl in part by drying and/or cooling, for example, to drive out unwanted moisture as part of a known sintering process for a similar purpose as taught by Schechner et al.
While it is understood that the coating material, applied via nozzle 20, must be supplied from somewhere, Weigl does not disclose a device having an automated cartridge changer. However, Hocker teaches a device used for applying material via a nozzle in an additive process comprising an automated cartridge changer (paragraph 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an automated cartridge changer in the method of Weigl so that tool or material changes can be made quickly and seamlessly during a build process (paragraph 42).
Weigl does not disclose polishing the desired molded product, wherein the polishing is performed automatically. However, Fisker teaches polishing a dental restoration using automated methods (paragraphs 31-32 and 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have polished the dental restoration of Weigl automatically, especially in view of Weigl’s automation (paragraph 17), since it obtains a natural tooth finish (Fisker, paragraph 44).
Claim 2: Referring again to Weigl, said process includes further steps of applying one or more further coatings by repeating steps c) to e) for each of the coatings (e.g. a corrective coating process may be repeated - paragraph 37). 
Claim 3: Said process is performed by an automated method (paragraph 17).
Claim 4: Said molded product is a dental restoration (paragraph 1). 
Claims 5 and 6: Said blank and coating comprise one or more materials selected from the group consisting of ceramic materials, polymer-based materials and metallic materials, as well as mixtures thereof (paragraphs 26 and 36).
Claim 7: The material of the blank and the material of the coating are different materials (different lists of materials are cited for the blank and coatings as cited above, suggesting that they may be made from different materials). 
Claim 8: Said subtractive method is selected from the group consisting of milling, grinding, laser ablation, and water jet cutting (e.g. grinding - paragraph 36). 
Claims 9 and 15: Said application of the coating is effected by means of additive methods, and specifically by extrusion, spraying, vapor deposition, deposition, infiltration, and/or immersion coating (paragraph 39-40). 
Claim 12: Weigl and Hocker effectively teach use of a blank comprising a ceramic material, polymer-based material, and/or metallic material in a process according to claim 1 (essentially as cited for claim 5 above). 
Claim 13: Weigl and Hocker effectively teach use of a coating material comprising a ceramic material, polymer-based material, and/or metallic material in a process according to claim 1 (essentially as cited for claim 6 above).

Claim 16: Weigl discloses a process for producing a molded product (e.g. a dental restoration - paragraph 1), comprising the following steps: a) providing a blank (framework - paragraph 36); b) machine-processing the blank using a subtractive method to obtain a framework structure (grinding the framework - Id.); c) machine-applying (via nozzle 20 of coating unit 5) a coating to the framework structure obtained in step b) (paragraph 37) to obtain a raw molded product; d) curing (e.g. sintering - paragraph 42) the coating; e) machine-processing the coating using the subtractive method (grinding - Id.) to obtain a desired molded product (removing excess of the layer by NC machine - paragraphs 25 and 37).
Weigl further suggests further steps of machine-applying one or more further coatings by repeating steps c) to e) for each of the coatings (e.g. a corrective coating, consolidation, and machining process may be repeated in a correction step - paragraphs 26, 37). Weigl also suggests applying coatings of different colors side-by-side (paragraph 40). Weigl mentions the use of sintering but not necessarily wherein the curing is affected by polymerization, drying, cooling, pressure and/or irradiation. However, Schechner et al. teaches a similar method wherein a coating is cured by sintering associated with drying, including at “low temperature” (paragraphs 15, 64). In doing so, Schechner further teaches f) applying a further coating, having a different coating composition in terms of color, property, or functionality from that in step c), to obtain an extended raw molded product (e.g. paragraph 80); g) curing the further coating, wherein the curing is effected by polymerization, drying, cooling, pressure and/or irradiation (paragraph 81); h) and processing the further coating using the subtractive method to obtain a desired molded product (paragraph 82). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cured the sintered coating of Weigl in part by drying and/or cooling, for example, to drive out unwanted moisture as part of a known sintering process for a similar purpose as taught by Schechner et al., and to have applied, cured, and machined multiple layers of having a different coating composition in terms of color, property, or functionality, for example to have achieved the desired visual effect of the restoration.
While it is understood that the coating material, applied via nozzle 20, must be supplied from somewhere, Weigl does not disclose a device having an automated cartridge changer. However, Hocker teaches a device used for applying material via a nozzle in an additive process comprising an automated cartridge changer (paragraph 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an automated cartridge changer in the method of Weigl so that tool or material changes can be made quickly and seamlessly during a build process (paragraph 42).
Weigl does not disclose polishing the desired molded product, wherein the polishing is performed automatically. However, Fisker teaches polishing a dental restoration using automated methods (paragraphs 31-32 and 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have polished the dental restoration of Weigl automatically, especially in view of Weigl’s automation (paragraph 17), since it obtains a natural tooth finish (Fisker, paragraph 44).

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered. Each of Applicant’s arguments is listed below in italics and followed by the examiner’s response.
As an initial matter, the Office Action admits that Weiql fails to disclose that the curing is affected by polymerization, drying, cooling, pressure and/or irradiation. To cure this deficiency, the Office Action cites Schechner. Yet further the Office Action admits that Weiql fails to disclose a device having an automated cartridge changer. To cure this deficiency, the Office Action cites Hocker. 
Applicant maintains that the cited references fail to render the present claims obvious. For example, Weigl discloses a process for producing a molded product. However, Weiql is deficient to render claim 1 obvious because it fails to contemplate the curing step as recited in step (d), an automated cartridge changer of step (e), and a polishing step as recited in step (f) of the amended claim 1. Because of such extensive deficiencies, Applicant respectfully submits that the amended claims are non-obvious over Weigl.
Next, Applicant respectfully submits that Schechner and Hocker fail to cure such extensive deficiencies in Weigl. Specifically, Schechner is directed to methods for making layered dental appliances. Schechner fails to entirely contemplate that its process could be completed by polishing the molded product automatically as claimed and further states that its dental ceramic appliance must include "no grinding and polishing of samples." Schechner at [0038] (emphasis added). Similarly, nowhere does Hocker even mention polishing, let alone teach or suggest that a product may be produced by a process including the step of polishing the desired molded product, wherein the polishing is performed automatically. In turn, cited references fail to teach or suggest the polishing step as recited in step (f) of the amended claim 1. Thus, Applicant respectfully submits that the presently pending claims are patentable and nonobvious over the cited art. 
Moreover, Applicant respectfully submits that there is no motivation supplied in either of the cited references to polish the molded product, let alone to do so in an automated fashion. As such, one of ordinary skill in the art would not be motivated to modify the references to arrive at the claimed invention with any expectation of success.
The examiner has addressed the newly added polishing limitation by citing Fisker. It is noted that Schechner does not appear to teach away from polishing as suggested by Applicant. Paragraph 38 of Schechner (Schechner’s only mention of “polishing”) cites a “punch on three ball test” according to standard DIN EN ISO 6872, with modified criteria such that the samples are not ground or polished, with respect to testing of pre-sintered ceramic core material. This does not appear to apply to the actual manufacturing process of the product and thus does not teach away from polishing a final product.
Because Applicant’s arguments otherwise substantially rely on amendments to the claims to overcome the prior art, and because the examiner has presented a new grounds of rejection to address the claims, Applicant’s arguments are considered fully addressed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726